Order entered April 1, 1966, denying plaintiff’s motion for an order directing payments by J. Walter Thompson Company to plaintiff, as sequestrator and receiver of defendant’s property, unanimously reversed, on the law and on the facts, with $30 costs and disbursements to plaintiff against defendant, and the motion granted. Textually the July 15, 1965 letter is in our opinion an insufficient relinquishment by defendant of effective present control over the funds in question. Furthermore, on defendant’s part the letter is so transparent an attempt to place the funds beyond plaintiff’s legitimate reach that it may not be accorded recognition. It is noted that defendant was given notice of the motion and defaulted. Settle order on notice to J. Walter Thompson Company.
Concur — Botein, P. J., Breitel, Rabin and Eager, JJ.